FOR PUBLICATION
  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                        No. 08-30385
                Plaintiff-Appellee,
               v.                                  D.C. No.
                                               1:07-CR-30036-PA
JUAN PINEDA-MORENO,
                                                   OPINION
             Defendant-Appellant.
                                          
         Appeal from the United States District Court
                  for the District of Oregon
          Owen M. Panner, District Judge, Presiding

                    Argued and Submitted
              October 5, 2009—Portland, Oregon

                      Filed January 11, 2010

   Before: Diarmuid F. O’Scannlain and N. Randy Smith,
          Circuit Judges, and Charles R. Wolle,*
                   Senior District Judge.

                 Opinion by Judge O’Scannlain




   *The Honorable Charles R. Wolle, Senior United States District Judge
for the Southern District of Iowa, sitting by designation.

                                 731
               UNITED STATES v. PINEDA-MORENO            733




                        COUNSEL

Harrison Latto, of Portland, Oregon, argued the cause for the
defendant-appellant and filed the briefs.
734            UNITED STATES v. PINEDA-MORENO
Amy E. Potter, of Portland, Oregon, Assistant United States
Attorney for the District of Oregon, argued the cause for the
appellee. Karin J. Immergut, United States Attorney for the
District of Oregon, and Judith R. Harper, of Medford, Oregon,
Assistant United States Attorney for the District of Oregon,
were on the brief.


                         OPINION

O’SCANNLAIN, Circuit Judge:

   We must decide whether law enforcement officers violate
a suspect’s Fourth Amendment rights when they enter the cur-
tilage of his home and attach a mobile tracking device to the
undercarriage of his car.

                              I

                              A

   On May 28, 2007, a Drug Enforcement Administration
(“DEA”) special agent noticed a group of men purchasing a
large quantity of fertilizer from a Home Depot. Recognizing
the fertilizer as a type frequently used to grow marijuana, he
followed the men as they left the store and saw them drive
away in a silver 1997 Jeep Grand Cherokee. Law enforcement
later identified one of the men as Juan Pineda-Moreno, the
owner of the Jeep.

   In June, DEA agents obtained information that Pineda-
Moreno and his associates had purchased large quantities of
groceries, irrigation equipment, and deer repellant at several
stores. On several of these occasions, the group traveled in
Pineda-Moreno’s Jeep. Agents eventually followed these indi-
viduals to a trailer home Pineda-Moreno was renting at the
time.
               UNITED STATES v. PINEDA-MORENO               735
   After learning where Pineda-Moreno lived, agents esca-
lated their investigation. Over a four-month period, agents
repeatedly monitored Pineda-Moreno’s Jeep using various
types of mobile tracking devices. Each device was about the
size of a bar of soap and had a magnet affixed to its side,
allowing it to be attached to the underside of a car.

   Agents installed these devices on the underside of Pineda-
Moreno’s Jeep on seven different occasions. On four of these
occasions, the vehicle was parked on a public street in front
of Pineda-Moreno’s home. On one occasion, it was located in
a public parking lot. On the other two occasions, the Jeep was
parked in Pineda-Moreno’s driveway, a few feet from the side
of his trailer. The driveway leading up to the trailer was open;
agents did not observe any fence, gate, or “No Trespassing”
signs indicating that they were not to enter the property. The
agents entered Pineda-Moreno’s driveway between 4:00 and
5:00 a.m and attached the tracking devices to the Jeep. Once
in place, the tracking devices recorded and logged the precise
movements of the vehicle. Some of these devices permitted
agents to access the information remotely, while others
required them to remove the device from the vehicle and
download the information directly.

   On September 12, 2007, information from a mobile track-
ing device alerted agents that Pineda-Moreno’s vehicle was
leaving a suspected marijuana grow site. Agents followed the
Jeep, pulled it over, and smelled the odor of marijuana ema-
nating from a passenger in the backseat of the vehicle. The
agents contacted immigration authorities, who arrested all
three individuals in the vehicle for violations of immigration
laws. Pineda-Moreno subsequently consented to a search of
his vehicle and home. In Pineda-Moreno’s trailer, agents
found two large garbage bags full of marijuana.

                               B

 On November 2, 2007, a grand jury indicted Pineda-
Moreno on one count of conspiracy to manufacture marijuana
736             UNITED STATES v. PINEDA-MORENO
in violation of 21 U.S.C. § 846(a)(1) and (b)(1)(A)(vii), and
one count of manufacturing marijuana in violation of 21
U.S.C. § 841(a)(1) and (b)(1)(A)(vii). In the district court,
Pineda-Moreno moved to suppress the evidence obtained
from the mobile tracking devices, arguing that agents violated
his Fourth Amendment rights by attaching the devices to his
vehicle. The district court denied his motion to suppress.
After the district court’s ruling, Pineda-Moreno entered a con-
ditional guilty plea, reserving the right to appeal the denial of
his motion to suppress. Pineda-Moreno timely appealed.

                               II

   Pineda-Moreno first argues that by attaching mobile track-
ing devices to the undercarriage of his Jeep, agents invaded
an area in which he possesses a reasonable expectation of pri-
vacy, thereby violating his Fourth Amendment rights. The
agents attached these devices both while his vehicle was
parked in his driveway and while it was parked in public
areas, such as a street and a public parking lot. We consider
each of these circumstances separately.

                               A

   Pineda-Moreno argues that the agents violated his Fourth
Amendment rights by entering his driveway between 4:00 and
5:00 a.m. and attaching the tracking devices to the underside
of his Jeep. We rejected a similar argument in United States
v. McIver, 186 F.3d 1119 (1999). There, agents suspected that
McIver was growing marijuana. Id. at 1122- 23. As part of
their investigation, the agents entered McIver’s driveway at
3:30 a.m. and attached a mobile tracking device to the under-
side of his vehicle, which was parked in front of his garage
outside the curtilage of his home. Id. at 1123. By monitoring
the signal from the tracking device, the agents learned that the
car was in the vicinity of a known marijuana grow site, evi-
dence that later proved critical at McIver’s trial for drug
charges. Id.
                UNITED STATES v. PINEDA-MORENO                737
   [1] McIver moved to suppress this evidence, arguing that
the act of placing the tracking devices on the underside of his
Jeep constituted an unreasonable “search” in violation of his
Fourth Amendment rights. Id. at 1126. We rejected that argu-
ment. First, we held that because the agents did not enter the
curtilage of McIver’s home to attach the tracking device, he
could not claim that they invaded an area in which he had a
reasonable expectation of privacy. Id. Second, we concluded
that attaching the tracking device to McIver’s vehicle did not
constitute a “search” cognizable under the Fourth Amendment
because “[t]he undercarriage is part of the car’s exterior, and
as such, is not afforded a reasonable expectation of privacy.”
Id. at 1127 (quoting United States v. Rascon-Ortiz, 994 F.2d
749, 754 (10th Cir. 1993)).

   [2] Pineda-Moreno’s case differs from McIver in only one
respect. Whereas McIver conceded that his car was not parked
within the curtilage of his home when the agents attached the
tracking device, id. at 1126, the government here concedes
that Pineda-Moreno’s Jeep was parked within the curtilage of
his home when the agents attached the tracking device. We
need not decide, however, whether Pineda-Moreno’s vehicle
was parked within the curtilage of his home. Even assuming
it was, it was parked in his driveway, which “is only a semi-
private area.” United States v. Magana, 512 F.2d 1169, 1171
(9th Cir. 1975). “In order to establish a reasonable expectation
of privacy in [his] driveway, [Pineda-Moreno] must support
that expectation by detailing the special features of the drive-
way itself (i.e. enclosures, barriers, lack of visibility from the
street) or the nature of activities performed upon it.” Maisano
v. Welcher, 940 F.2d 499, 503 (9th Cir. 1991). Pineda-
Moreno offers no such evidence. To the contrary, the drive-
way had no gate, no “No Trespassing” signs, and no features
to prevent someone standing in the street from seeing the
entire driveway. Additionally, one of the investigating agents
testified that “an individual going up to the house to deliver
the newspaper or to visit someone would have to go through
the driveway to get to the house.” If a neighborhood child had
738             UNITED STATES v. PINEDA-MORENO
walked up Pineda-Moreno’s driveway and crawled under his
Jeep to retrieve a lost ball or runaway cat, Pineda-Moreno
would have no grounds to complain. Thus, because Pineda-
Moreno did not take steps to exclude passersby from his
driveway, he cannot claim a reasonable expectation of privacy
in it, regardless of whether a portion of it was located within
the curtilage of his home.

   [3] Pinedo-Moreno argues that the driveway was nonethe-
less an area in which he possessed a reasonable expectation
of privacy because the agents entered his driveway between
4:00 and 5:00 a.m. But just as the timing of the agents’
actions was immaterial to our analysis in McIver, where we
upheld agents’ entry onto a suspect’s driveway at 3:30 a.m. to
attach a mobile tracking device to his vehicle, 186 F.3d at
1123, 1126, the time of day is immaterial here.

   Finally, Pineda-Moreno argues that even if the agents’
presence in his driveway did not violate the Fourth Amend-
ment, their decision to attach the tracking device to the under-
side of his Jeep did. McIver forecloses this argument as well
because there we held that the undercarriage of a vehicle, as
part of its exterior, is not entitled to a reasonable expectation
of privacy. Id. at 1127.

   [4] In sum, Pineda-Moreno cannot show that the agents
invaded an area in which he possessed a reasonable expecta-
tion of privacy when they walked up his driveway and
attached the tracking device to his vehicle. Because the agents
did not invade such an area, they conducted no search, and
Pineda-Moreno can assert no Fourth Amendment violation.
See California v. Ciraolo, 476 U.S. 207, 211 (1986).

                               B

  [5] Pineda-Moreno also argues that the agents violated his
Fourth Amendment rights by attaching mobile tracking
devices to his Jeep while it was parked on a street in front of
                  UNITED STATES v. PINEDA-MORENO                      739
his home and in a public parking lot. As he admits, this argu-
ment is foreclosed by our precedent. In McIver, we held that
officers do not invade an area in which a suspect possesses a
reasonable expectation of privacy when they attach a mobile
tracking device to a car parked in his driveway but outside the
curtilage of his home. 186 F.3d at 1126. Applying McIver, we
conclude that the agents did not violate Pineda-Moreno’s
Fourth Amendment rights by affixing the mobile tracking
devices to the underside of his Jeep while it was parked on a
public street and parking lot—areas where Pineda-Moreno
can assert no reasonable expectation of privacy.

                                    III

   [6] Pineda-Moreno’s last claim is that the agents’ use of
mobile tracking devices continuously to monitor the location
of his Jeep violated his Fourth Amendment rights because the
devices attached to his vehicle are not generally used by the
public.1 He acknowledges that in United States v. Knotts, the
Supreme Court held that law enforcement officers do not con-
duct a “search” cognizable under the Fourth Amendment by
using a beeper to track a vehicle because “[a] person traveling
in an automobile on public thoroughfares has no reasonable
expectation of privacy in his movements from one place to
another.” 460 U.S. 276, 281- 82 (1982). Pineda-Moreno
asserts, however, that Knotts should not control his case
because the Court heavily modified the Fourth Amendment
analysis applicable to such technological devices in Kyllo v.
  1
   The parties dispute the standard of review applicable to this claim. The
government contends that Pineda-Moreno failed to raise this argument
before the district court and accordingly we should review only for plain
error. In response, Pineda-Moreno asserts that language in the govern-
ment’s response to his motion was broad enough to bring the argument to
the court’s attention, and we therefore should review the district court’s
decision de novo. We need not resolve this dispute, however, as we con-
clude that by denying Pineda-Moreno’s motion to suppress, the district
court committed no error, plain or otherwise. Thus, under either standard
of review, we would reach the same result.
740               UNITED STATES v. PINEDA-MORENO
United States, 533 U.S. 27 (2001). There, the Court held that
using thermal imaging technology to obtain “any information
regarding the interior of the home that could not otherwise
have been obtained without physical intrusion into a constitu-
tionally protected area constitutes a search—at least where . . .
the technology in question is not in general public use.” Id. at
34 (internal quotation marks and citations omitted). From this
holding, he contends that law enforcement officers conduct a
“search” whenever they use sense-enhancing technology not
available to the general public to obtain information.

   [7] Pineda-Moreno misstates the relationship between the
two cases. In Kyllo, thermal-imaging technology provided a
substitute for a search unequivocally within the meaning of
the Fourth Amendment, whereas in Knotts, as in this case,
“[t]he substitute . . . is for an activity, namely following a car
on a public street, that is unequivocally not a search within the
meaning of the amendment.” United States v. Garcia, 474
F.3d 994, 997 (7th Cir. 2007). Pineda-Moreno makes no
claim that the agents used the tracking devices to intrude into
a constitutionally protected area. The only information the
agents obtained from the tracking devices was a log of the
locations where Pineda-Moreno’s car traveled, information
the agents could have obtained by following the car. “Insofar
as [Pineda-Moreno’s] complaint appears to be simply that sci-
entific devices such as the [tracking devices] enabled the
police to be more effective in detecting crime, it simply has
no constitutional foundation. We have never equated police
efficiency with unconstitutionality and decline to do so now.”2
  2
    We note that three state supreme courts have concluded that the use of
a tracking device is impermissible under their respective state constitu-
tions. See People v. Weaver, 909 N.E.2d 1195 (N.Y. 2009); State v. Jack-
son, 76 P.3d 217 (Wash. 2003) (holding, under a state constitutional
provision more protective than the Fourth Amendment, that police may
not use a mobile tracking device without a warrant); State v. Campbell,
759 P.2d 1040 (Or. 1988) (holding that using a tracking device without a
warrant or obviating exigency violates the state constitution). But see
                   UNITED STATES v. PINEDA-MORENO                        741
Knotts, 460 U.S. at 284. We conclude that the police did not
conduct an impermissible search of Pineda-Moreno’s car by
monitoring its location with mobile tracking devices.3

                                     IV

     For the foregoing reasons, the judgment of the district court
is

     AFFIRMED.




Osburn v. State, 44 P.3d 523 (Nev. 2002) (following McIver and holding
that the police use of a mobile tracking device does not infringe a reason-
able expectation of privacy). In Weaver, for example, the New York Court
of Appeals expressed fear that to permit the police to use tracking devices
“would be to countenance an enormous unsupervised intrusion by the
police agencies of government upon personal privacy.” 909 N.E.2d at
1202. “But the fact is that the ‘reality hardly suggests abuse.’ ” Knotts, 460
U.S. at 284- 85 (quoting Zurcher v. Stanford Daily, 436 U.S. 547, 566
(1978)). We, like the Seventh Circuit, believe that “[s]hould [the] govern-
ment someday decide to institute programs of mass surveillance of vehicu-
lar movements, it will be time enough to decide whether the Fourth
Amendment should be interpreted to treat such surveillance as a search.”
Garcia, 474 F.3d at 998.
   3
     Because we conclude that the agents did not “search” Pineda-Moreno’s
car, we do not comment on the district court’s conclusion that the agents
had reasonable suspicion that he was engaged in criminal activity.